It is ordered and'adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed; for the reason that the issue joined by the pleadings as to the mental capacity of the plaintiff to contract at the time he signed the paper writing purporting to be a release, as set forth in the answer, is a question of fact, to *441be determined by a jury under proper instructions, and for this reason, the trial court erred in directing a verdict for the defendant. (Perry v. The M. O’Neil Company, 78 Ohio St., 200, approved and followed.)
It is further ordered and adjudged, that this cause be remanded to the superior court of Cincinnati, Ohio, for further proceedings and trial according to the law.

Judgment reversed.

Nichols, C. J., Wanamaker, Newman and Donahue, JJ., concur.